Citation Nr: 1810145	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-28 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1976 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran did not attend a video conference scheduled for September 29, 2017.  Neither the Veteran nor his representative has provided good cause for the Veteran's absence.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).  

In December 2017, the Board held that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for a right knee disorder.  The Board remanded the reopened claim in order to obtain an addendum medical opinion.


FINDING OF FACT

The evidence supports a nexus between an in-service event and the Veteran's current diagnosis of right knee arthritis


CONCLUSION OF LAW

The criteria for service connection for right knee arthritis have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C. §§ 1111, 1137.  To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  

 "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  That is, the standard of proof for rebutting the presumption of soundness is not merely evidence that is "cogent and compelling, i.e., a sufficient showing, but evidence that is clear and unmistakable, i.e., undebatable . . . ."  Id. at 261.  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (internal citations omitted).  

There is no clear and unmistakable evidence that the Veteran had a right knee disorder prior to service.  The Veteran's December 1975 entrance examination notes "childhood disease," but "no" is checked for boxes indicating broken bones, arthritis, and trick or locked knee.  A January 2018 VA medical examiner opines that there is clear and unmistakable evidence that his knee disorder preceded service, but this statement is based on a medical note dated April 2010.  Contrary to the examiner's statement, in this case, the Board finds that the lack of contemporaneous medical evidence of a pre-service knee disorder means that there is no clear and unmistakable evidence that the Veteran's right knee disorder pre-existed service.  

Because there is no clear and unmistakable evidence that the Veteran's right knee disorder pre-existed service, the presumption of soundness is not rebutted and the Veteran's claim becomes one of direct service connection.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  An increase in severity of a nonservice-connected disease or injury shall not be service-connected if it is due to the natural progression of the nonservice-connected condition.  Id. at 447-48.  Service connection on a secondary basis may not be granted without medical evidence of a current disability and evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998). 

The three elements for direct service connection are established.  A November 2014 VA medical opinion and a December 2014 private medical opinion both indicate right knee arthritis, thus satisfying the first element.  The Veteran's service treatment records contain complaints of right knee pain, which satisfies the second element.  Finally, a December 2014 private medical opinion states that "the problems he is having with his right knee likely go hand [in] hand with the problems he has had with the joint above and below on that side certainly indirectly if not directly the right knee should be considered as a service connected injury as well."  

This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  As the nexus element is satisfied, the Veteran is entitled to prevail on his claim of entitlement to service connection for a right knee disorder.  Alternatively, the December 2014 private medical opinion also provides a sufficient basis to grant service connection for right knee arthritis as secondary to service-connected left knee, right ankle, and right hip disorders.


ORDER

Entitlement to service connection for right knee arthritis is granted.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


